            Case 1:14-cv-02953-PAE Document 446 Filed 04/22/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------x
 JOHN DOE and JANE DOE, Individually :
 and on behalf of M.S., an Infant, as Next               :
 Friends,                                                :
                                                         :
                    Plaintiffs,                          :
          vs.                                            :         No. 14 Civ. 2953 (PAE)
                                                         :
 PAMELA LIMA, as Representative of the :
 Estate of JOSEPH LIMA, Bureau Chief of :                      INFANT COMPROMISE ORDER
 the Manhattan VI Area Office of the New                 :
 York State Division of Parole; Parole                   :
 Officer EMILY SCOTT; Parole Officer                     :
 SIMON VALERIO; Senior Parole Officer :
 RICHARD ROSADO; and Senior Parole                       :
 Officer JAMES CAPPIELLO,                                :
                                                         :
                   Defendants,
 --------------------------------------------------------x

         Upon the Declaration of                    , adult plaintiff and parent and natural guardian of

infant plaintiff M.S., dated April 21, 2021, and the Declaration of Blair R. Albom, attorney for

plaintiffs, dated April 21, 2021, and due deliberation having been had thereon; and upon

consideration of the issues and claims in the litigation, the proffers of evidence, and the

discussions related to settlement in resolution of this case; and it appearing that the best interests

of the infant plaintiff M.S. will be served by approval of the proposed settlement;


            NOW, on motion of plaintiffs’ attorney, it is hereby:


         1. ORDERED, that plaintiffs                                , parents and natural guardians of the

               infant plaintiff M.S., be and hereby are authorized and empowered to settle and

               compromise plaintiffs’ claims against defendants for the sum of five hundred

               thousand dollars ($500,000.00) (the “Judgment Amount”) in accordance with the

               terms set forth in the Stipulation of Settlement, General Release, and Order of


3574130.1
            Case 1:14-cv-02953-PAE Document 446 Filed 04/22/21 Page 2 of 4




             Dismissal so-ordered by the Court on April ___, 2021 (the “Stipulation of

             Settlement”); and it is further


        2. ORDERED, that the aforesaid defendants pay the Judgment Amount in accordance

             with the terms set forth in the Stipulation of Settlement; and it is further


        3. ORDERED, that upon full payment of the Judgment Amount, defendants shall have

             no further liability herein; and it is further


        4. ORDERED that upon, and in no event later than 14 days following, receipt of the

             Judgment Amount, plaintiffs                            shall deposit the sum of

             $10,000.00 at a bank to be selected by them, to be held therein for the sole use and

             benefit of their son infant plaintiff M.S., subject to the further order of this court; and

             it is further


        5. ORDERED, that said bank shall place these funds in the highest interest bearing time

             accounts or certificates of deposit, to be renewed upon maturity, provided that the

             maturity date of such certificates and accounts or any renewal thereof shall not extend

             beyond the date of the infant’s eighteenth (18th) birthday; and it is further


        6. ORDERED, that plaintiff’s attorney shall serve a copy of this Order upon said bank

             and shall arrange for the deposit of said funds as expeditiously as is reasonably

             possible; and it is further


        7. ORDERED, that there shall be no right of withdrawal from any of the aforesaid

             accounts and/or certificates until the infant plaintiff M.S.’s eighteenth (18th) birthday,

             except upon further order of this Court; and it is further


3574130.1
            Case 1:14-cv-02953-PAE Document 446 Filed 04/22/21 Page 3 of 4




        8. ORDERED, that in the event that the balance of the aforesaid accounts and/or

             certificates issued exceed the then-prevailing Federal Department Insurance

             Corporation limits, plaintiffs                        are directed to notify the Court so

             that a further designation of an individual depository may be made in order to keep

             the balance of each such account and certificate within federally insured limits; and it

             is further


        9. ORDERED, that said bank shall pay all monies held in the aforesaid accounts and/or

             certificates to infant plaintiff M.S. upon demand and without further court order when

             the infant reaches the age of eighteen (18) years, upon presentation of proper proof

             and compliance with the bank’s rules of withdrawal; and it is further


        10. ORDERED, that each year (or quarterly) during the minority of infant plaintiff M.S.,

             upon presentation of a duly executed income tax return or documentation showing the

             amount of income or estimated tax due on behalf of the infant, said bank shall provide

             plaintiffs                       with checks made payable to the Internal Revenue

             Service and/or State and/or Municipal Taxing Authority to which said tax is owed by

             said infant. However, said check shall be only for such amounts as may be due and

             payable for that portion of the infant’s personal income tax liability attributable to

             income earned on said accounts and/or certificates, including interest and penalties

             thereon, as shown on any official bill therefore issued by the taxing authority. Said

             checks shall identify the infant’s name and social security number to insure that said

             amounts are being made for the benefit of the infant; and it is further




3574130.1
            Case 1:14-cv-02953-PAE Document 446 Filed 04/22/21 Page 4 of 4




        11. ORDERED, that said bank is hereby authorized without further order of this Court to

             pay out of the infant’s bank account reasonable fees for the preparation of any income

             tax return or estimated income tax return or accounting that may be required to be

             filed by or on the infant’s behalf. Said fee shall not exceed $200.00 without the

             further order of the Court; and it is further


        12. ORDERED, that in the event of the death of said infant plaintiff on or prior to the 18th

             birth date of said infant, all of the aforesaid sums described in said bank shall be paid

             to the estate of the infant plaintiff, or to the designated beneficiary of said estate; and

             it is further


        13. ORDERED, that if it appears that any government agency may attach a lien to the

             infant’s payment, this Order may be amended to allow the creation of a Supplemental

             Needs Trust for the benefit of the infant, to be substituted as payee of the payments;

             and it is further


        14. ORDERED, that the filing of a bond be dispensed with in accordance with the

             applicable provisions of the Civil Practice Law and Rules; and it is further


        15. ORDERED, that this Court retains jurisdiction of this action to enforce or modify this

             Infant Compromise Order and to enforce the terms of the underlying Stipulation of

             Settlement.


Dated: New York, NY
       April __,
             22 2021


                                                                     
                                                 SO ORDERED: _______________________
                                                          Hon. Paul A. Engelmayer, U.S.D.J.


3574130.1
